Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered February 19, 1986, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to properly preserve many of his present objections regarding the allegedly prejudicial effect of certain testimony and statements made during the prosecutor’s summation (see, CPL 470.05 [2]; People v George, 108 AD2d 870). In any event, the defendant’s claims are without merit (see, People v Ashwal, 39 NY2d 105; People v Crimmins, 36 NY2d 230; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837; People v McKutchen, 76 AD2d 934). Finally, we do not find the sentence to be excessive (see, People v Suitte, 90 AD2d 80). Mollen, J. P., Bracken, Brown and Niehoff, JJ., concur.